ARS BSE AR WSSU es TB BRT HES Pagae PbS

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

EDVIN RUSIS, HENRY GERRITS, and
PHIL MCGONEGAL,

individually and on behaif of all other
similarly situated individuals, Civil Action No, 13 ~¢v - O%4 34
Plaintiffs,
ORDER FOR ADMISSION
PRO HAC VICE

Vv.

INTERNATIONAL BUSINESS
MACHINES CORP.

Defendant.

Nem ape “jee ee mee i mel ae ee ee Ne Nee ee Mage ig” tinge”

 

The motion of Shannon Liss-Riordan, for admission to practice Pro Hac Vice in
the above captioned action is granted.

Applicant has declared that she is a member in good standing of the bars of the
states of Massachusetts, California, and New York; and that her contact information is
as follows:

Shannon Liss-Riordan,

LICHTEN & LISS-RIORDAN, P.C.

729 Boylston Street, Suite 2000

Boston, MA 02116

(617) 994-5800

Applicant having requested admission Pro Hac Vice to appear for all purposes as

counsel for Plaintiffs in the above entitled action.

 
asgeli LAA Fecunees AraeHt/188 Page tPbs

IT IS HEREBY ORDERED that Applicant is admitted to practice Pro Hac Vice in
the above captioned case in the United States District Court for the Southern District of
New York. All attorneys appearing before this Court are Subject to the Local Rules of

this Court, including the Rules governing discipline of attorneys.

Dated: Od ober 2018 bared dh Balt
United States District IptaghtTETE Judge

 
